IN THE SUPERIOR COURT OF Tl-lE STATE OF DELAWARE

STATE OF DELAWARE )
)

)

v. ) I.D. No.: 1804003703

)

)

VINCENT R. LAW, )
)

Defendant. )

M

Submitted: October 16, 2018
Decided: October 24, 2018

Upon Consideration OfDefendant ’s Motionfor Reargument,
DENIED.

Williarn L. Raisis, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware. Attorneyfor the State.

Joe Hurley, Esquire, Wilmington, Delaware. Attorneyfor the Defendant.

MEDINILLA, J.

AND NOW TO WIT, this 24th day of October, 2018, upon consideration of
the Defendant’s Motion for Reargument and the record in this case, it appears to the
Court that:

1. After the Court issued its Opinion and denied suppression in favor of
the State, Defendant filed a timely Motion for Reargument on October 15, 2018.
The State filed a response on October 16, 2018.

2. The facts underlying Defendant’s Motion for Reargument have been
described by this Court in its October ll, 2018 Order denying Defendant’s Motion
to Suppress.l

3. Defendant argues that this Court applied the incorrect legal standard
When it denied Defendant’s Motion to Suppress and failed to conduct a de novo
review,2 and misapprehended facts in the ruling. Specifically, Defendant argues that
the Court relied solely on Officer Diaz’s undergraduate degree in criminal justice in
support of the ruling.3 Defendant also perseverates on the nature and causation of
the accident as a relevant factor in the probable cause analysis.4 Defendant further

argues the Court was incorrect to include the characterization of “a strong odor of

 

l See generally State v. Law, 2018 WL 4941735 (Del. Super. Oct. 11, 2018).
2 Def.’s Mot. for Reargument 11 1 [hereinafter Def.’s Mot.].
3 Id. 11 2.

4 ld. 1111 3-4.

alcohol” as a factor in the probable cause analysis.5 Defendant argues no reasonable
inference can be drawn from the facts regarding the timeframe of when Defendant
was alleged to have been drinking6 Lastly, Defendant seeks the photographs of
Defendant’s vehicle be considered to justify a different conclusion.7 In sum,
Defendant asks the Court to conduct a de novo review and reconsider the Court’s
ruling.
Standard of Review

4. Pursuant to Delaware Superior Court Criminal Rule 57(d), “[i]n all
cases not provided for by rule or administrative order, the court shall regulate its
practice in accordance with the applicable Superior Court civil rule. . ..”8 “Superior
Court Civil Rule 59[ ] is made applicable to criminal cases by Superior Court
Criminal Rule 57(d).”9 This means “a motion for reargument in a criminal case is
,,10

governed by Superior Court Rule of Civil Procedure 59_(e).

5. Civil Rule 59(e) allows the Court to reconsider “its findings of fact,

 

5 Def.’s Mot. 11 5.

6 Id. 1111 6-7.

7 Id. 11 8.

8 DEL. SUPER. CT. CRIM. R. 57(d).

9 Guardarrama v. State, 9ll A.2d 802, 2006 WL 2950494, at *3 (Del. Oct. 17, 2006) (TABLE).

10 State v. Brinkley, 132 A.3d 839, 842 (Del. Super. 2016).

conclusions of law, or judgment. . . .”11 “Delaware law places a heavy burden on a
[party] seeking relief pursuant to Rule 59.”12 In order to prevail on
a motion for reargument, the movant must demonstrate that “the Court has
overlooked a controlling precedent or legal principle, or the Court has
misapprehended the law or facts such as would have changed the outcome of the
underlying decision.”13 Additionally, “[a] motion for reargument is not a device for
raising new arguments,”14 nor is it “intended to rehash the arguments already
decided by the court.”15 Tactics like these frustrate the “ef`ficient use of judicial
resources” and the orderly process of reaching finality on the issues.16 The burden
is on the moving party to demonstrate “newly discovered evidence, a change of law,

or manifest injustice.”17

 

11 Hessler Inc. v. Farrell, 260 A.2d 701, 702 (Del. 1969). See DEL. SUPER. CT. CIV. R. 59(e).

12 Kostyshyn v. Comm’rs of Bell_efom‘e, 2007 WL 1241875, at '*1 (Del. Super. Apr. 27, 2007)
(citations omitted).

13 Bd. of Managers ofDel. Criminal Justl'ce lnfo. Sys. v. Gannetl‘ Co., 2003 WL 1579170, at *1
(Del. Super. Jan. 17, 2003), ajj‘"'d in part, 840 A.2d 1232 (Del. 2003) (citations omitted).

14 Ia'. (citation omitted).
15 Kennedy v. Invacare Corp., 2006 WL 488590, at *1 (Del. Super. Jan. 31, 2006).
16 See Plummer v. Shermcm, 2004 WL 63414, at *2 (Del. Super. Jan. 14, 2004).

17 E.I. du Pont de Nemours & Co. v. Admiral Ins. C0., 711 A.2d 45, 55 (Del. Super. 1995) (citations
omitted); see, e.g., Brinkley, 132 A.3d at 842.

Discussion

6. Defendant takes issue with Court’s application of a standard that gives
“great deference” to the magistrate and did not apply a de novo review.18 In support,
Defendant relies on Stajj”ord v. State,19 Flowers v. State,z° and State v. lyer21 to
suggest that the Court should have conducted a de novo review.22 The cases
submitted are inapplicable as they were considered in the context of an appellate
review of the denial or granting of a motion to suppress from a lower court.23 The
standard of review on appeal is different than in the present case.z4

7. Here, this Court was not asked to conduct an appellate review but to
consider a four-comer analysis on a motion to suppress. Following Holden, and as
stated in this Court’s original Order, the magistrate’s determination is reviewed with

great deference and a de novo review is not applied.25 Thus, the Court determined

 

18 Def.’s Mot. 11 1.

19 59 A.3d 1223 (Del. 2012).

20 2018 WL 4659227 (Del. sept 27, 2018).

21 2011 WL 976480 (Del. super. Feb. 23, 2011).

22 In Defendant’s Amended Motion to Suppress, Defendant argues that the Court cannot find there
was a substantial basis that justifies the magistrate’s issuance of a search warrant. Def.’s Am. Mot.

to Suppress 11 4(g).
23 See Staffora', 59 A.3d at 1227; Flowers, 2018 WL 4659227, at *2; Iyer, 2011 WL 976480, at *6.
24 See, e.g., Stajj"ord, 59 A.3d at 1227.

25 State v. Hola'en, 60 A.3d 1110, 1114 (Del. 2013) (quoting lllinol`s v. Gates, 462 U.S. 213, 238-
5

that the magistrate had a substantial basis for finding that probable cause existed.
Defendant fails to demonstrate that this Court misapprehended the law.

8. As to the facts, any mention in the Court’s Order regarding the officer’s
undergraduate degree was merely to highlight Defendant’s underlying argument
about the affidavit’s deficiencies regarding the officer’s skill and experience The
facts contained in the affidavit included that the officer was a graduate of the
Delaware State Police Academy and was currently assigned as an officer to Troop
2. The Court did not misapprehend the facts as this information was provided in the
Search Warrant Affidavit.

9. Next, Defendant reargues why Lambert v. Statez(’ is distinguishable
Defendant re-styles the same argument regarding causation and why it should be
considered in the probable cause analysis. The same argument was previously made
and rej ected, and it is not appropriate under this Rule 59(e) analysis.

10. Next, the Court already addressed the odor of alcohol within its original
Order. The Court did not misapprehend the facts related to the odor of alcohol as
the Affidavit provided that Officer Diaz observed a strong odor of alcohol. The

Court is not giving “credence” to a proposition that there is a “greater likelihood of

 

39 (1983)).

26 110 A.3d 1253 (Del. 2015).

impairment based upon the strength of the odor of alcohol.”27 Merely, the strong
odor of alcohol was one factor that the magistrate had to consider in its analysis as
it was included within the four-corners of the affidavit Defendant compares the
present case to State v. Murray28 by drawing upon the factual similarities, but one
difference is that in Murmy the affidavit did not mention any odor of alcohol.29 This
case is different and the Murray decision does not change this analysis or ruling.

1 1. Finally, Defendant raises again that the language of the affidavit should
be considered against photographs of Defendant’s car taken after the accident. The
Court addressed this argument in its original Order and will not consider it under
Rule 59(e).

Conclusion

Defendant fails to prove that the Court overlooked controlling precedent or
legal principles in its original Order denying Defendant’s Motion to Suppress. This
Court finds that there was no misapprehension of law regarding the standard of
review to be applied to a magistrate’s determination of probable cause based on the
four-corners of the affidavit Defendant restyles arguments that were previously

presented and fails to meet his heavy burden of demonstrating “newly discovered

 

27 Def.’s Mot.11 5.
28 2017 WL 5668030 (Del. COm. Pl. NOV. 2(), 2017).

29 Id. at *5.

evidence, a change of law, or manifest injustice.”30 Even if it had, the Court did not
misapprehend the law or facts in such a way that would change the outcome of the
underlying decision. Defendant’s Motion for Reargument is, therefore, DENIED.

IT IS SO ORDERED.

 

/

/ /7 »--
/ 11 ,A //
}¢/ivian L. M®i/»rm la

Judge

   

oc: Prothonotary

cc: William L. Raisis, Esquire
Joeseph Hurley, Esquire
Defendant
Office of Investigative Services

 

30 E.I. du Pont de Nemours, 711 A.2d at 55.